        Case 1:21-cv-00117-JEB Document 21-1 Filed 06/14/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                 )
  PLANNED PARENTHOOD SOUTHEAST,                  )
  INC., et al.,                                  )
                                                 )
                       Plaintiffs,               )
                                                 ) Civil Action No. 1:21-cv-00117 (JEB)
        v.                                       )
                                                 )
 XAVIER BECERRA, et al.,                         )
                                                 )
                       Defendants,               )
                                                 )
        and                                      )
                                                 )
 STATE OF GEORGIA,                               )
                       Intervenor-Defendant.     )
                                                 )
                                                 )


 [PROPOSED] ORDER GRANTING FEDERAL DEFENDANTS’ CONSENT MOTION
 TO STAY PENDING FEDERAL DEFENDANTS’ FURTHER EVALUATION OF THE
                     GEORGIA ACCESS MODEL

       Having considered the Federal Defendants’ Consent Motion to Stay Pending Federal

Defendants’ Further Evaluation of the Georgia Access Model, it is hereby ordered that the motion

is GRANTED. This action is hereby STAYED until September 13, 2021. The parties shall file a

status report on September 13, 2021.

       It is so ORDERED this day, ________, 2021.



                                                         _______________________________
                                                              JAMES E. BOASBERG
                                                        UNITED STATES DISTRICT JUDGE
